







--------------------------------------------------------------------------------

EXHIBIT 10.1

SEPARATION AND RELEASE AGREEMENT
 

 
This Separation and Release Agreement ("Agreement") is entered into by and
between HURCO COMPANIES, INC. (the "Company"), and ROGER J. WOLF ("Wolf”).
 
Recitals
 
A.  Wolf has been employed with the Company pursuant to that certain letter
agreement dated January 8, 1993 ("Letter Agreement"). Wolf has advised the
Company that he plans to retire, and Wolf’s employment with the Company will
terminate January 2, 2005.
 
B.  In recognition of Wolf’s loyal service to the Company and in consideration
of Wolf's release and waiver of any and all claims he may have against the
Company and his compliance with the other covenants of this Agreement, the
Company is willing to provide certain special severance benefits to Wolf in
accordance with the terms of this Agreement. In exchange for certain special
severance benefits as described in this Agreement, Wolf is willing to waive, and
to release the Company from, any and all rights or claims that he may have
against the Company, including, but not limited to, the claims under the Age
Discrimination in Employment Act of 1967 (29 U.S.C. § 621 et seq.) or any other
federal or state laws or statutes, and to abide by the covenants and provisions
contained in this Agreement.
 
Agreement
 
In consideration of the covenants and promises hereby provided, the actions
taken pursuant thereto, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and Wolf agree as
follows:
 
1.  Termination of Employment. The Company and Wolf agree that Wolf will retire
and Wolf's employment with the Company will terminate effective January 2, 2005
(the "Separation Date"). Wolf hereby resigns from his positions of Senior Vice
President, Secretary, Treasurer and Chief Financial Officer effective date of
this Agreement.
 
2.  Salary. The Company will pay Wolf his base salary through the Separation
Date. Wolf will be entitled to continue to participate in the Company’s employee
benefit plans through the Separation Date. Wolf acknowledges that the Company
has paid him all wages and other compensation to which he is entitled in
connection with his employment with the Company and that, except as provided in
this Agreement, Wolf is not entitled to any additional compensation from the
Company.
 
3.  Special Severance Benefits. Contingent on this Agreement becoming effective,
the Company agrees to provide Wolf with the following severance benefits, which
Wolf would not otherwise be entitled to receive:
 
a.  Severance Payments.  The Company will pay Wolf severance compensation in the
total gross sum of Three Hundred Ten Thousand Seven Hundred Eighty-Eight Dollars
($310,788.00). Such severance compensation shall be paid to Wolf in thirty-nine
(39) bi-weekly installments of approximately Seven Thousand Nine Hundred
Sixty-Eight Dollars and Ninety-Two Cents ($7,968.92), less all applicable
payroll tax withholdings, with the first such installment commencing on the
Company’s first customary payroll date after the Separation Date.
 
b.  Special Payment. The Company will pay Wolf a special one-time payment of
Thirty-Three Thousand Dollars ($33,000.00), less all applicable payroll tax
withholdings, on January 28, 2005. This special one-time payment is intended to
provide assistance to Wolf in paying for replacement health and life insurance
coverage given that Wolf will not be eligible to continue to participate in the
Company’s group health and life insurance benefits after the Separation Date.
 
c.  Vacation Pay. As an additional benefit to Wolf, the Company will pay Wolf
the gross sum of Eleven Thousand Three Hundred Eighty-Eight Dollars and
Forty-Five Cents ($11,388.45), which sum equals three (3) weeks of vacation pay.
The Company shall make such payment, less all applicable payroll tax
withholdings, on January 28, 2005.
 
d.  Lap Top Computer. The Company agrees that Wolf may retain possession of, and
the Company hereby transfers to Wolf ownership of, the Company laptop computer
assigned to Wolf, provided, however, such laptop computer is first re-imagined
and cleansed of any of the Company’s software and business information.
 
e.  Split Dollar Life Insurance. Concurrently with the execution of this
Agreement, the Company and Wolf shall execute the Amendment to Split Dollar
Insurance Agreement in the form attached to this Agreement.
 
4.  Termination of Employee Benefits. Wolf’s eligibility to participate in the
Company’s employee benefits plans, including but not limited to participation in
the Company’s group health insurance plan and other welfare or retirement plans,
will terminate as of the Separation Date. Except as expressly provided in this
Agreement, Wolf’s eligibility to participate in and/or his receipt of any
employee perquisites will terminate as of the Separation Date. Effective
January 3, 2005, Wolf will become eligible to continue health insurance benefits
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), as amended, at Wolf’s expense. The Company will provide Wolf with the
applicable COBRA information in a separate writing.
 
5.  Stock Options. The Company and Wolf acknowledge and agree that any
outstanding options issued to Wolf pursuant to Hurco Companies, Inc. 1997 and
1990 Stock Option and Incentive Plans (the “Stock Option Plans”) shall terminate
March 31, 2005 as provided therein.
 
6.  General Release of Claims. 
 
a.  Wolf’s Release of Claims. To the fullest extent permitted by applicable
laws, Wolf hereby generally, irrevocably and unconditionally releases and
forever discharges and covenants not to sue the Company and all of its
subsidiaries and affiliates and all of its and their current and/or former
employees, officers, shareholders, directors, representatives and agents, and
all persons acting by, through, or under or in concert with any of them, both
individually and in their representative capacities (collectively, including
without limitation the Company, the "Company Released Parties") from any and all
charges, complaints, claims, demands, liabilities, obligations, injuries,
actions or rights of action of any nature whatsoever (including without
limitation claims for damages, attorneys' fees, interest and costs), whether
known or unknown, disclosed or undisclosed, administrative or judicial,
suspected or unsuspected, that exist in whole or in part as of the date Wolf
signs this Agreement, including, but not limited to, any claims based upon,
arising out of or in any manner connected with Wolf's employment with the
Company, the separation of Wolf's employment with the Company, or the Letter
Agreement; provided, however, the foregoing release does not affect or
relinquish any of Wolf’s rights, or the Company’s obligations, under this
Agreement and the Stock Option Plan. Without limiting the generality of the
foregoing, Wolf acknowledges that the foregoing release/covenant not to sue is
to be construed as broadly as possible and includes, but is not limited to, and
constitutes a complete waiver of, any and all possible claims against the
Company Released Parties under the Age Discrimination in Employment Act of 1967
(29 U.S.C. § 621 et seq.), as amended, all other federal, state and local laws
and statutes, all wrongful discharge or other state law claims and all contract
claims, tort claims or other theories of recovery. Wolf represents that he has
not filed with any agency or court any charges, complaints or legal actions
against any of the Company Released Parties. Wolf agrees that he will not file
or pursue, or cause to be filed or pursued, any charge, complaint or legal
action against any of the Company Released Parties based on any acts, omissions
or events occurring up through the date Wolf signs this Agreement. Should any
administrative agency or other person bring a complaint, charge or legal action
on Wolf's behalf against any of the Company Released Parties based on any acts,
omissions or events occurring up through the date Wolf signs this Agreement,
Wolf will notify such agency or person promptly that the matter has been
resolved to his satisfaction and that he does not wish to have the matter
pursued. If such agency or other person independently determines to initiate or
pursue a complaint, charge or legal action on Wolf's behalf against any of the
Company Released Parties based on any acts, omissions or events occurring up
through the date Wolf signs this Agreement, Wolf hereby waives any rights to,
and will not accept, any remedy obtained through the efforts of such agency or
person.
 
b.  The Company’s Release of Claims. To the fullest extent permitted by
applicable laws, the Company hereby generally, irrevocably and unconditionally
releases and forever discharges and covenants not to sue Wolf from any and all
charges, complaints, claims, demands, liabilities, obligations, injuries,
actions or rights of actions of any nature whatsoever (including without
limitation claims for damages, attorneys’ fees, interests and costs), whether
known or unknown, disclosed or undisclosed, administrative or judicial,
suspected or unsuspected, that exist in whole or in part as of the date the
Company signs this Agreement, including but not limited to, any claims based
upon, arising out of or in any manner connected with Wolf’s employment with the
Company, the separation of Wolf’s employment with the Company, or the Letter
Agreement; provided, however, the foregoing release does not affect or
relinquish any of the Company’s rights, or Wolf’s obligations, under this
Agreement.
 
7.  Return of Company Property. Wolf represents and covenants (a) that he has
returned, or will return on or before the Separation Date, to the Company all
property belonging to the Company, including, but not limited to, keys, access
cards, files, equipment, business plans, financial statements, computer disks or
files, documents and/or any such other Company property in Wolf’s possession or
custody or under Wolf’s control, and (b) that he has not retained and will not
retain copies of any the Company's files, documents or other property.
 
8.  Non-Disclosure of Confidential and Proprietary Information. Wolf
acknowledges his continuing responsibilities to the Company with respect to
confidential and proprietary information and materials. Wolf therefore agrees
and covenants as follows:
 
a.  Return of Confidential Information. Wolf has returned, or will return on or
before the Separation Date of this Agreement, to the Company all originals and
all copies (including all computer or other electronically-stored data) of all
materials of any kind whatsoever, constituting or containing any "Confidential
Information" which are or were in Wolf's possession or custody or under Wolf's
control during Wolf's employment up to and including the Separation Date. For
purposes of this Agreement, the term "Confidential Information" means any and
all of the Company's trade secrets, confidential and proprietary information and
all other information and data that is not generally known to third persons who
could derive economic value from its use or disclosure, including, without
limitation, customer data, business methods and processes, product or service
data, pricing data, research and development information, sales and marketing
data, cost data, business plans, financial information, personnel information,
information about prospective customer or services, and confidential or
proprietary information received or acquired from the Company's customers, joint
ventures, contractors, agents, vendors or suppliers, whether or not reduced to
writing or other tangible medium of expression, including work product created
by Wolf in rendering services to or for the Company. The Company and Wolf agree
that Confidential Information shall not include any information that becomes
generally available to the public through no act or omission of Wolf.
 
b.  Non-Disclosure of Confidential Information. Subsequent to Wolf's employment
with the Company, Wolf will not, without the Company's prior written consent,
use or disclose to anyone any of the Confidential Information. Wolf acknowledges
and agrees that his obligations hereunder are in addition to, and not in lieu
of, any and all confidentiality and/or non-disclosure agreements executed by
Wolf during his employment with the Company.
 
9.  Confidentiality. Wolf agrees and covenants to keep completely confidential
and not to disclose or cause to be disclosed the terms and conditions of this
Agreement to any third party, except Wolf may disclose the terms of this
Agreement to his immediate family, his legal counsel, his accountant or tax
preparer, or as required by law.
 
10.  Indemnification. The Company agrees that, to the extent allowed by
applicable law and its corporate Bylaws, it will defend and indemnify Wolf for
any claim asserted by a third party against Wolf arising from any act or
omission that Wolf may have committed, provided such act or omission by Wolf was
committed by Wolf: (a) in his capacity as an officer and employee of the
Company; (b) in the scope and course of his employment with the Company; and
(c) in good faith. Wolf acknowledges and agrees that the Company shall have the
right, in its sole discretion, to control the defense and disposition of any
claim for which it has the obligation to defend and indemnify Wolf under this
section.
 
11.  Non-Disparagement. Wolf agrees and covenants that, except as may be
required by law or compelled by legal process, he will not make or publish any
statements that disparage, or damage the reputation of, any of the Company
Released Parties.
 
12.  Termination of Letter Agreement. The Company and Wolf agree that the Letter
Agreement is terminated and of no further effect.
 
13.  Cooperation. Wolf agrees to cooperate with the Company in any work
transition issues, including without limitation making himself reasonably
available, if requested, to answer questions or otherwise provide information
concerning business transition matters. Wolf further agrees and covenants that
if the Company desires Wolf to provide any information or testimony relating to
any judicial, administrative or other proceeding involving the Company or any of
its affiliated entities, Wolf will cooperate in making himself reasonably
available for such purposes and will provide truthful information and/or
testimony. The Company agrees to reimburse Wolf for all necessary and reasonable
out-of-pocket expenses Wolf incurs in connection with such matters. Should Wolf
be served with a subpoena in any legal proceeding relating to the Company or any
of its affiliates, Wolf agrees: (a) to inform the Company immediately of the
subpoena; (b) to cooperate with the Company and its attorneys in preparing for
any hearings, depositions or other formal process by which evidence is taken or
received; and (c) to provide truthful evidence in response to questions that are
within the scope of proper discovery. Wolf further agrees to comply with any
reasonable, lawful directions by the Company’s attorneys should any litigation
relating to the Company or any of its affiliates involve Wolf as a witness.
 
14.  No Other Severance Plan Benefits. Wolf acknowledges that, except as
expressly provided in this Agreement, he is not entitled to any other severance
payments or other benefits under any other plan or program that may be
maintained by the Company, and Wolf hereby waives any and all rights he may have
under any such plans or programs.
 
15.  Age Act Advisements. Wolf acknowledges : (a) that the Company has advised
him that his employment with the Company was covered by the Age Discrimination
in Employment Act of 1967 (29 U.S.C. § 621 et seq.), as amended; (b) that the
Company has advised him to consult with an attorney prior to signing this
Agreement; (c) that the Company has advised him that he has up to twenty-one
(21) days to consider and accept this Agreement by signing and returning this
Agreement to the Company; and (d) that the Company has advised him that for a
period of seven (7) days following Wolf's signing of this Agreement, Wolf may
revoke this Agreement by written notice to the Company; this Agreement will not
become binding and enforceable until the 7-day revocation period has expired,
without Wolf having exercised his revocation right.
 
16.  No Admission. This Agreement and the actions taken pursuant to this
Agreement do not constitute an admission by the Company of any wrongdoing or
liability to Wolf, and the Company expressly denies any wrongdoing or liability.
 
17.  Successors. This Agreement shall be binding upon and shall inure to the
benefit of the heirs, personal representatives, successors, and assigns of each
of the parties.
 
18.  Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter addressed herein and supersedes any
prior agreements, understandings or representations, oral or written, with
respect to the subject matter addressed herein.
 
19.  Modification. This Agreement may not be amended, supplemented, or modified
except by a written document signed by both Wolf and a duly authorized officer
of the Company.
 
20.  Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Indiana. The Company and
Wolf agree that any legal action relating to this Agreement shall be commenced
and maintained exclusively before any appropriate state court of record in
Marion County, Indiana, or in the United States District Court for the Southern
District of Indiana, Indianapolis Division, and the parties hereby submit to the
jurisdiction and venue of such courts and waive any right to challenge or
otherwise object to personal jurisdiction or venue in any action commenced or
maintained in such courts.
 
21.  Severability. The provisions of this Agreement are severable, and the
invalidity of any one or more provisions shall not affect or limit the
enforceability of the remaining provisions. Should any covenant or provision be
held unenforceable for any reason, then such covenant or provision shall be
enforced to the maximum extent permitted by law.
 
22.  Counterparts. This Agreement may be executed in one or more counterparts
(or upon separate signature pages bound together into one or more counterparts),
all of which taken together shall constitute but one agreement.
 
23.  Acknowledgement. Wolf acknowledges that he has read this Agreement, that he
has had the opportunity to consult with his own attorney concerning this
Agreement if he so chooses, and that he is knowingly and voluntarily entering
into this Agreement.
 
IN WITNESS WHEREOF, the Company and Wolf have executed this Agreement on the
dates indicated below, intending it to become effective seven (7) days after
Wolf signs the Agreement.
 


 
                            WOLF                                  HURCO
COMPANIES, INC.




/s/ Roger J. Wolf____________________        By: /s/ James D.
Fabris_________________
Roger J. Wolf                       James D. Fabris
                      President, COO


Date: _11/23/04_____________________        Date:
__11/23/04______________________






--------------------------------------------------------------------------------

     

 